DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of t/e previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2022 has been entered.
 
Status of Application
The Examiner acknowledges receipt of the amendments filed on 2/24/2022 wherein claim 2 has been amended and claim 20 has been cancelled. 
Claims 2-8 are presented for examination on the merits. The following rejections are made.

Response to Applicants’ Arguments
Applicants amendments filed 2/24/2022 overcome the rejection of claims 2, 3 and 6-8 made by the Examiner under 35 USC 103 over Desormeaux et al. (US 6312124) in view of Tournilhac et al. (US 2003/0053976). This rejection has been withdrawn as the combination  of references fail to teach the substrate as being in sheet form.  
Applicants arguments filed 2/24/2022 regarding the rejection of claims 2, 3 and  6-8 made by the Examiner under 35 USC 103 over Dobler et al. (US 2012/0244316) in view of Tournilhac et al. (US 2003/0053976) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 10/01/2021.
Applicants arguments filed 2/24/2022 regarding the rejection of claims 4 and 5 made by the Examiner under 35 USC 103 over Dobler et al. (US 2012/0244316) in view of Tournilhac et al. (US 2003/0053976) further in view of Lehman et al. (US 5421765) have been fully considered but they are not found persuasive and is MAINTAINED for the reasons of record in the office action mailed on 10/01/2021.
In regards to the 103 rejection, Applicant asserts the following:
A)  The body art composition of Dobler is not liquid at the outset and is not heated above its melting temperature to avoid its crystallization. Tournilhac provides an emulsion composition whose hydrophilic continuous phase may be liquid, pasty or solid at room temperature. However, Tournilhas is silent about the mode of application. 
In response to A, the body art composition applied to the surface of Doblers transfer material is noted. However, Applicant points to specific features which are not necessarily relevant to the rejection. For instance, the claims are to a device, not a method. The argument that Dobler’s composition are not heated above its melting temperature and are not liquid at the outset is not what the instant claim requires. Claim 1 only requires that the “cosmetic ink” be liquid at 20oC. For this particular limitation, Tournilhac is cited because the instant claims require the “cosmetic ink” be an emulsion. Tournilhac teaches cosmetic particulate dispersions which, like Dobler, may be used as a temporary tattoo formulation. Tornilhac teaches that the cosmetic dispersion may be an emulsion containing an aqueous or oily phase with fatty components such as staryl and isostearyl alcohol among others (see [0067]).  Thus, it would have been obvious to modify Dobler’s invention to include the temporary tattoo composition of Tournilhac with a reasonable expectation for success. Regarding the argument that Tournilhac’s silence on mode of application, this is not persuasive as Dobler provides the framework as to how a temporary tattoo are to be applied. 


Maintained Rejections, of Record
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dobler et al. (US 2012/0244316; of record) in view of Tournilhac et al. (US 2003/0053976; of record).
Dobler teaches a device for applying a cosmetic ink onto human keratin materials the device being a nonabsorbent flat/sheet substrate (see Figure 3) (see instant claim 2) having at least one transfer surface wherein the transfer surfaces comprise a coat of cosmetic coloring ink borne by the transfer surface and obtained by printing (digitally, though this is not relevant to the claimed device), wherein the composition provided by the transfer substrate comprises an oil (see Figure 9 and [0061]). The coat of coloring ink being printed in a predefined pattern (see [0010]) (see instant claim 6).
Dobler fails to teach the composition of the device as being an o/w or w/o emulsion.
Tournilhac provides a cosmetic particle dispersion which may be in the form of a temporary tattoo (see claim 15). The particle dispersion is to be in the form of an emulsion containing an aqueous or oily continuous phase (see [0043]). The oily phase of the composition may comprise fatty alcohols such has stearyl and isostearyl alcohol, fatty acids such as palmitic and oleic acid as well as fatty amines (fatty alcohols modified with an amine group) (see [0067]; see instant claims 2 and 7).  Tournilhac’s composition is to be a liquid at a temperature of 25oC (see [0043]) (see instant claim 1). Absent evidence to the contrary, it is presumed that the emulsion would be liquid at 20oC given how close such temperatures are.  Tournilhac teaches that their emulsified composition exhibits improved levels of comfort and staying power of the applied cosmetic composition (see [0004, 0005]) and may be applied directly to skin (suggesting no need for intermediate fluid) (see instant claims 3 and 8). Therefore, it would have been obvious to modify the cosmetic ink delivered by Desormeaux’s device such that the transfer composition was in the form of an emulsion so as to produce a cosmetic product having excellent durability and comfort. 
Regarding the requirement that the cosmetic ink being not entirely dry when borne by the transfer surface and before application to the keratin materials after a time of 15 minutes after printing, this would be expected to be a property for any composition used by the claimed device having similar properties. In the instant case, Dobler and Tournilhac provide a device with a transfer surface wherein the transfer surface is provided a coat of cosmetic ink, the ink being an emulsion comprising fatty components such as stearyl and isostearyl alcohol. It would, therefore, be reasonable to expect that the properties of the device/composition used would be the same, absent some evidence otherwise. It is also noted that Dobler states that such a property would be desirable for their tattoo composition. See [0063] of Dobler. 
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.

Claims 4 and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dobler et al. (US 2012/0244316; of record) in view of Tournilhac et al. (US 2003/0053976; of record) as applied to claims 2, 3 and 6-8 above, and further in view of Lehman et al. (US 5421765).
Dobler fails to teach the transfer substrate as being non-flat in the form of a roller.
Lehman provides a toy tattoo playset device having the following structure: 
    PNG
    media_image1.png
    250
    368
    media_image1.png
    Greyscale
(see Figure 2) wherein the printed toy tattoos are provided on to a transfer substrate and provided and dispensed by a non-flat surface in the form of a roll. Thus, it would have been obvious to modify Dobler’s device such that the printed tattoo were provided in the form of a roll for ease of access.  
Therefore, the invention as a whole is prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in absence of evidence to the contrary.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE A PURDY whose telephone number is (571)270-3504.  The examiner can normally be reached from 9AM to 5PM.
 If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Bethany Barham, can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KYLE A PURDY/Primary Examiner, Art Unit 1611